413 So. 2d 1 (1982)
COFFMAN REALTY, INC., a Florida Corporation, et al., Petitioners,
v.
TOSOHATCHEE GAME PRESERVE, INC., Respondent.
No. 59273.
Supreme Court of Florida.
February 25, 1982.
Rehearing Denied April 27, 1982.
Michael D. Jones of Jones, Morrison & Stalnaker, Altamonte Springs, for petitioners.
Geo. A. Speer, Jr., of Speer & Speer, Sandord, for respondent.
ADKINS, Justice.
We have for review a decision of the District Court of Appeal, Fifth District, Coffman Realty, Inc. v. Tosohatchee Game Preserve, Inc., 381 So. 2d 1164 (Fla. 5th DCA 1980), wherein the court disagreed with Hatmaker v. Advance Mortgage Corp., 351 So. 2d 728 (Fla. 4th DCA 1977), cert. denied, 362 So. 2d 1050 (Fla. 1978), insofar as the latter case held it an abuse of discretion for a trial judge to refuse to admit affidavits filed with a motion to rehear the granting of a summary judgment.
We approve the opinion of the district court of appeal in the case sub judice and adopt it as our own.
It is so ordered.
SUNDBERG, C.J., and BOYD, OVERTON, ALDERMAN and McDONALD, JJ., concur.